DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 5 November 2021, is acknowledged.  Claim 1 is amended therein.  Claims 8, 9, 14, and 15 are cancelled.  Accordingly, claims 1, 4 – 7, and 11 – 13 are available for active consideration.  
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 5 May 2021 is hereby withdrawn in li8ght of Applicants’ amendment of claim 1, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 – 7, and 11 – 13 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 5,797,898 to Santini, J. et al., published 25 August 1998 (“Santini ‘898”) identified on the IDS filed 22 August 2019, cite no. 33 (USPAT), in view of us 7,560,004 TO Pereira, C., et al., claiming priority to 4 September 2002, identified on the IDS filed 22 August 2019, cite no. 12 (USPAT) (“Pereira ‘004”), and US 2007/0059351 A1 to Murrell, G., et al., claiming priority to 17 October 2003 (“Murrell ‘351”).
The Invention As Claimed 
Applicant claims a flexible controlled-release film for delivering a medicinal or cosmetic agent, consisting of a continuous flexible acrylate film with a plurality of microcells, each microcell having a floor, walls, and a top opening, a liquid composition disposed in the microcells, the liquid composition comprising a medicinal or cosmetic agent, a continuous flexible semi-porous sealing layer disposed over the top openings of the plurality of microcells, an adhesive skin contact layer adjacent the continuous flexible semi-porous sealing layer, and a release layer adjacent to the adhesive skin contact layer, wherein the microcells are filled with more than one type of liquid composition comprising medicinal or cosmetic agents, wherein a first plurality of 
The Teachings of the Cited Art 
	Santini ‘898 discloses drug delivery devices comprising a substrate that comprises a material that is impermeable to drugs or other molecules to be delivered from the device, wherein the substrate comprises a plurality of reservoirs that are fabricated into the substrate by a variety of techniques, wherein the drugs and molecules to be delivered can be inserted into the reservoirs, wherein the reservoirs can contain multiple drugs, or other molecules, in variable dosages, wherein the filled reservoirs are capped with materials that allow the molecules to diffuse passively out of the reservoirs over time (see Abstract), wherein the substrate materials comprise degradable and non-degradable polymers (see Col. 2, ll. 10 – 12), wherein each of the reservoirs of the devices can contain different molecules and/or different amounts (see Col. 2, Il. 24 — 26), wherein the reservoirs are capped with materials that degrade at a known rate or have a known permeability (diffusion constant) for the molecules to be delivered, which characteristics determine the time at which release of molecules from the reservoirs occurs (see Col. 2, ll. 29 – see Col. 7, ll. 21 — 23), wherein the cap material can be spin-coated over the reservoirs (see Col. 7, Il. 45-53), wherein release of molecules from the reservoirs is controlled by the reservoir caps by means of different cap thicknesses or different physical properties of the cap material (see Col. 7, Il. 56—61), wherein, although injection and spin coating are the preferred methods of cap fabrication, each reservoir can be capped individually by capillary action, by pulling the material into the reservoir using a vacuum or other pressure gradient, by melting the material into the reservoir, by centrifugation and related processes, or by any combination of these or similar reservoir filling techniques (see Col. 8, ll. 25 – 32), and wherein the release kinetics of the molecule can be varied by the choice of the cap material and/or thickness, allowing the tailoring of release kinetics to the needs of a particular application (see Col. 9, Il. 46 — 52). The reference does not disclose a substrate comprising a flexible acrylate polymer, or a sealing [cap] material comprising a polyacrylate, a polyvinyl ether, a polyvinyl acetate, a polyvinyl alcohol, a polyethylene glycol, or a polypropylene glycol, or liquid compositions within the cells comprising a medicinal agent in an amount of about 0.01 to about 40%, or about 1.0 to about 20% by weight, based on the total weight of the liquid composition, or film comprising an adhesive layer. The teachings of Pereira ‘004, Murrell ‘351 and Beier ‘299 remedy those deficiencies.
see Abstract), wherein the displays comprise microcup cells sandwiched between second electrode layers, the microcups filled with a fluid, and sealed with a sealing layer (see Col. 3, l. 67 – Col. 4, l. 4), wherein the display devices further comprise an adhesive layer (see Col. 3, ll. 26 – 28; see also FIG. 1, Ex. 1), wherein a display panel comprising microcups may be prepared by microembossing (see Col. 4, ll. 7 – 11), wherein the depth of cells is in the range of about 3 to about 100 µm (see Col. 4, ll. 52 – 55), wherein the embossable composition may comprise a thermoplastic, thermoset or a precursor thereof, such as, preferably, multifunctional acrylates (see Col. 4, ll. 16 – 18), wherein a crosslinkable oligomer imparting flexibility, such as urethane acrylate or polyester acrylate, can also be added to improve the flexure resistance of the embossed microcups (see Col. 4, ll. 24 – 26), wherein the dimension of each individual cells may be in the range of about 10-2 to about 10-6 µm2, a depth of about 3 microns to about 100 microns, and a width of about 15 to about 500 microns (see Col. 4, ll. 52 – 60), wherein the sealing of the microcups may be accomplished in a number of ways, for example, it may be accomplished by over-coating the filled microcups with a sealing composition comprising a solvent and a sealing material selected from the group consisting of thermoplastic elastomers, polyvalent acrylates, or methacrylates, cyanoacrylates, polyvalent vinyls including vinylbenzenes, vinylsilanes and vinylethers, polyvalent epoxides, polyvalent isocyanates, polyvalent allyls and other oligomers or polymers containing crosslinkable functional groups (see Col. 4, l. 66 – Col. 5, l. 5).
	Murrell ‘351 discloses a transdermal patch comprising a backing layer and an active-agent containing composition, wherein the active agent can be an opioid (see Abstract), wherein the active agent is present in the active agent-containing composition is present in an amount from see ¶[0036]), wherein the transdermal patch is a reservoir patch that includes a reservoir of drug defined by the backing layer and a permeable layer of material that contacts the skin and allows the drug to pass through (see ¶[0043]), and wherein the backing layer is made of plastic or other resilient material (see ¶[0044]).
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare drug delivery devices comprising a substrate comprising a plurality of reservoirs, wherein the drugs and molecules to be delivered can be inserted into the reservoirs, wherein the reservoirs can contain multiple drugs, or other molecules, in variable dosages, wherein the filled reservoirs are capped with materials that allow the molecules to diffuse passively out of the reservoirs over time, wherein the substrate comprises degradable and non-degradable polymers, wherein each of the reservoirs of the devices can contain different molecules and/or different amounts, wherein the reservoirs are capped with polymer materials with any combination of polymers, degree of crosslinking, or polymer thickness that is modified to obtain a specific release time or rate from the reservoirs, as taught by Santini ‘898, wherein the devices comprise microcup cells sandwiched between electrode layers, the microcups filled with a fluid, and sealed with a sealing layer, wherein the devices further comprise an adhesive layer, wherein the substrate comprising microcups is prepared by microembossing, wherein the embossable composition comprises a thermoplastic, thermoset or a precursor thereof, such as, preferably, multifunctional acrylates, wherein a crosslinkable oligomer imparting flexibility, such as urethane acrylate or polyester acrylate, can also be added to improve the flexure resistance of the embossed microcups, wherein the sealing material comprises thermoplastic elastomers, 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 4 – 7, and 11 - 13 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has carefully considered Applicant’s arguments set forth in the Response filed 5 November 2021, but does not find them persuasive, to the extent at all relevant in light of the new grounds of rejection set forth above.  For example, Applicant’s primary arguments are directed to the teachings of Eppstein ‘343, which reference is not cited in the above rejection.
Consequently, Applicant’s arguments are unpersuasive and the pending claims stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619